Order entered March 20, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01568-CV

                        MARK VERDERAME, Appellant

                                          V.

                   ANA PATRICIA VERDERAME, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-50246-2019

                                       ORDER

      Before the Court is appellant’s March 9, 2020 motion to settle. In his

motion, appellant states appellee has “decided to relinquish primary custodial

rights to their children.” Appellant asks that we “verify mother’s desires” and then

order the parties to mediation.

      We construe appellant’s motion as a motion for mediation. We GRANT the

motion as follows. We ORDER appellant to provide, within fifteen days of the

date of this order, written notification of the name and contact information for the
mediator. We further ORDER appellant to file, no later than forty-five days from

the date of this order, either a status report or a motion to dismiss this appeal. We

suspend the current deadline for appellee’s brief on the merits.

      We ABATE this appeal for forty-five days to allow the parties the

opportunity to pursue mediation. This appeal will be reinstated in forty-five days

from the date of this order at which time the Court will dismiss the appeal if the

parties have settled or set a new deadline for appellee’s brief if they have not.




                                             /Bill Whitehill/
                                             BILL WHITEHILL
                                             JUSTICE